     Case 16-41161               Doc 2219          Filed 07/08/21 Entered 07/08/21 12:01:11                               Main Document
                                                              Pg 1 of 3



                                                      Eastern District of Missouri

                                         In re Abengoa Bioenergy, Case No. 16-41161
                                                                                                Court ID (Court use only)_____________

                        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant to
Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                                           Name of Transferor
Argo Partners                                                                Bion Analytical Standards, LLC

Name and Address for notices and payments:                                   Court Record Address of Transferor
12 West 37th Street, Ste. 900                                                (Court Use Only)
New York, NY 10018
Phone: (212) 643-5446
                                                                             Name & Current Address of Transferor
                                                                             Bion Analytical Standards, LLC
                                                                             4804 S Minnesota Ave, Suite 105
                                                                             Sioux Falls, SD 57108
                                                                             Phone: (605) 838-6679

                                                                             Court Claim # 319
                                                                             POC $6,843.02

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and belief.

By:/s/ Matthew V. Binstock, CFA                                                Date: July 8, 2021
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                      ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security has
been filed in the clerk's office of this court as evidence of the transfer. Objections must be filed with the court
within twenty (20) days of the mailing of this notice. If no objection is timely received by the court, the transferee
will be substituted as the original claimant without further order of the court.

Date:___________                                                                ______________________________
                                                                                CLERK OF THE COURT
Case 16-41161   Doc 2219   Filed 07/08/21 Entered 07/08/21 12:01:11   Main Document
                                      Pg 2 of 3
                            PO BOX 85252 SIOUX FALLS, SD 57118
Case 16-41161   Doc 2219   Filed 07/08/21 Entered 07/08/21 12:01:11   Main Document
                                      Pg 3 of 3




                                         7th        July
